Citation Nr: 0123483	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  95-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


INTRODUCTION

The veteran had active duty from November 1976 to November 
1980.


This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 1999, the Board denied the issues 
listed on the first page of this decision.  In October 1999, 
the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion for Remand and to Stay 
Further Proceedings, issued an Order whereby the Board's 
April 1999 decision was vacated and the issues on appeal were 
remanded to the Board for further action.  The Board, in 
April 2000, remanded the case to the RO.  In September 2000, 
the Board again denied the issues listed above.  In March 
2001, the Court issued an Order, pursuant to a Joint Motion, 
whereby the Board's September 2000 decision was vacated and 
the issues on appeal remanded to the Board for further 
action.  

In a document characterized as a brief in support of the 
veteran's claim, the veteran's representative indicates, in 
pertinent part, that "the veteran asserts that his service-
connected back disability is aggravating non-service-
connected psychiatric problems, such that his back disability 
should be rated based upon both his back symptomatology, as 
well as the increase in his psychiatric symptomatology.  
38 C.F.R. § 3.110(a) (sic); See Allen v. Brown, 7 Vet. 
App. 439 (1995)."  The veteran's representative also 
indicates that, "[p]ursuant to 38 C.F.R. § 20.1304(c), the 
veteran waives consideration of this argument and new 
evidence by the RO."

The Board notes that 38 C.F.R. § 3.110(a) refers to the 
computation of time limits; it does not appear to have any 
relevance to the matters at hand.  The veteran's 
representative is, the Board assumes, referencing 38 C.F.R. 
§ 3.310(a), which pertains to the award of service connection 
for a disability proximately due to or the result of a 
service-connected disease or injury; this assumption is 
supported by his reference to Allen v. Brown, which likewise 
discusses service connection on such a basis.  It accordingly 
appears that the veteran, through his representative, is 
seeking secondary service connection for a psychiatric 
disability.  This matter has not been developed for appellate 
review, and is referred to the RO for action as appropriate.  

In that regard, the Board must point out that it cannot 
"waive consideration of this argument and new evidence by the 
RO," inasmuch as any question of secondary service connection 
is not on appellate status; the Board has no jurisdiction to 
consider any argument, or accept evidence, that pertains to 
this matter.


REMAND

As was noted in the Joint Motion that prompted this remand, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of 

all attempts to obtain such records, and when a medical 
examination or opinion should be provided.  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA and the 
recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes 
that, in June 2000, the veteran indicated that, while he was 
currently employed, he had been advised that he would have to 
stop working soon due to the potential for further 
aggravating his service-connected disability.  The Board is 
of the opinion that further development as to this matter 
should be undertaken.  Moreover, the veteran should be 
afforded the opportunity to submit any additional evidence in 
support of his claims.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
furnish information pertaining to his 
current employment status.  If he 
indicates that he is no longer employed, 
the RO should request that he furnish a 
statement from his most recent employer 
setting forth the circumstances 
pertaining to the termination of that 
employment.

2.  The veteran should be requested to 
furnish any and all medical evidence that 
pertains to his low back disability and 
which has not already been associated 
with his claims folder.  If necessary, VA 
should obtain 

authority from him for the release of 
private medical records, which should 
thereafter be sought by VA.

3.  With respect to the above, all 
attempts to obtain records that are 
ultimately not obtained should be 
documented, and, in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist, or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.

4.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.


5.  The RO should then readjudicate these 
claims.  If either of the benefits sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim or 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue or issues on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 


	(CONTINUED ON NEXT PAGE)



IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





